   Case 1:20-cr-00183-RJJ ECF No. 98, PageID.602 Filed 12/17/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                            No. 1:20-cr-183

               vs.                                           Hon. Robert J. Jonker
                                                             Chief United States District Judge

BARRY GORDON CROFT, JR.,

                  Defendants.
_________________________________/

                     UNOPPOSED MOTION FOR PROTECTIVE ORDER
                          AND MEMORANDUM IN SUPPORT

       May it please the Court, the United States of America moves for a protective order to

limit the use and dissemination early discovery materials it will provide in this case. The reasons

for the motion are set forth below.

       At any time the Court may, for good cause, enter a protective order to restrict discovery

or grant other appropriate relief. Fed. R. Crim. P. 16(d)(1). The government intends to produce

certain discovery material to counsel for the defendant before the case is presented to a grand

jury. The materials include chat messages and audio recordings of discussions between the

defendants and FBI confidential human sources (“CHS”) and undercover employees (“UCE”).

The materials include names, phone numbers, recognizable voices, and other details from which

the CHSs and UCEs could be identified. Such premature identification might reasonably be

expected to lead to witness tampering, intimidation and/or retaliation; if not by the defendants

themselves, by individuals or groups sympathetic to their perceived aims. In addition, pretrial

dissemination of unadmitted evidence could taint the jury pool and create challenges to the

selection of an unbiased venire.
   Case 1:20-cr-00183-RJJ ECF No. 98, PageID.603 Filed 12/17/20 Page 2 of 3




       Given the volume of materials to be produced in this case, item-by-item search for and

redaction of all identifying information would be impractical, unduly burdensome, and time

consuming. In addition, such redaction may impede the review and analysis of the discovery

materials by defense counsel.

       To promote the efficient and timely production of discovery material and to protect

sensitive identities contained within the discovery material, the government respectfully requests

an order providing that dissemination of the criminal discovery be limited to:

       (1) Members of the defense team (co-counsel, paralegals, investigators, litigation support

personnel, the defendant, and secretarial staff);

       (2) Experts or consultants retained to assist in the preparation of the defense;

       (3) Potential witnesses interviewed by the defense team, if it is determined that it is

necessary to share or display records to such witnesses for the purpose of preparing the defense

of this criminal case; and

       (4) The Court in connection with proceedings in this case.

       In order to prevent unauthorized re-dissemination, the government also requests the

defense not leave unredacted copies of discovery materials with the defendants in pretrial

custody, except upon further order by this Court.

       Defense counsel has indicated he does not object to the motion.
   Case 1:20-cr-00183-RJJ ECF No. 98, PageID.604 Filed 12/17/20 Page 3 of 3




       WHEREFORE, the government respectfully requests that this Court enter the attached

proposed Order governing the production and dissemination of discovery material in this case.

                                            Respectfully submitted,

                                            ANDREW BYERLY BIRGE
                                            United States Attorney

December 17, 2020                            /s/ Nils R. Kessler
                                            NILS R. KESSLER
                                            Assistant United States Attorney
                                            P.O. Box 208
                                            Grand Rapids, MI 49501-0208
                                            (616) 456-2404
                                            nils.kessler@usdoj.gov
